          Case 4:21-cv-00306-JGZ Document 3 Filed 08/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   David Proctor,                                     No. CV-21-00306-TUC-JGZ
10                 Plaintiff,                           NOTICE TO THE PARTIES
11   v.
12   Riley Industrial Services Incorporated,
13                 Defendant.
14
15           This matter having recently come before this Court,
16           THE PARTIES ARE ADVISED that a motion pursuant to Fed. R. Civ. P. 12(b)

17   is discouraged if the defect can be cured by filing an amended pleading. Pursuant to
18   LRCiv 12.1(c) of the Rules of Practice and Procedure of the U.S. District Court for the

19   District of Arizona, no motion to dismiss for failure to state a claim or counterclaim,

20   pursuant to Federal Rule of Civil Procedure 12(b)(6), or motion for judgment on the
21   pleadings on a claim or counterclaim, pursuant to Federal Rule of Civil Procedure 12(c),
22   will be considered or decided unless the moving party includes a certification that, before

23   filing the motion, the movant notified the opposing party of the issues asserted in the

24   motion and the parties were unable to agree that the pleading was curable in any part by a

25   permissible amendment offered by the pleading party. The movant may comply with this

26   rule through personal, telephonic, or written notice of the issues that it intends to assert in
27   a motion. A motion that does not contain the required certification may be stricken
28   summarily.
       Case 4:21-cv-00306-JGZ Document 3 Filed 08/02/21 Page 2 of 2



 1         In addition, parties shall endeavor not to oppose motions to amend that are filed
 2   prior to the Scheduling Conference or within the time set forth in the Rule 16 Case
 3   Management Order.
 4         Dated this 2nd day of August, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
